11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Billy
Joe Burks, Jr.
Appellant
Vs.                   No. 11-05-00042-CR -- Appeal from Palo Pinto
County
State
of Texas
Appellee
 
 The trial
court convicted Billy Joe Burks, Jr., upon his plea of guilty, of evading
arrest or detention.  The trial court
assessed his punishment at confinement for 18 months in a state jail facility
and a fine of $1,500.  We modify and
affirm.
Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v.
State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516 S.W.2d
684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969);
Eaden v. State, 161 S.W.3d 173 (Tex.App. - Eastland 2005, no pet=n).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  We note that both the
clerk=s record
and the reporter=s record
reflect that appellant entered an open plea of guilty and that a plea bargain
agreement was not reached.  Therefore,
the judgment of the trial court is modified to reflect that appellant entered
an open plea of guilty.
The motion to withdraw is granted; and the
judgment, as modified, is affirmed.
 
PER CURIAM
 
September 8, 2005
Do not publish.  See
TEX.R.APP.P. 47.2(b).
Panel consists of: Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice, retired effective July
31, 2005.  The chief justice position is
vacant.